 


116 HR 5423 IH: Aircraft Noise Reduction Act
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 5423 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2019 
Mr. Neguse (for himself, Ms. Norton, Mr. Suozzi, Mr. Khanna, Mr. Lynch, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to authorize owners or operators of general aviation airports to impose certain restrictions relating to noise, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Aircraft Noise Reduction Act. 2.Authority of general aviation airports to restrict flights for purposes of implementing noise limitations (a)In generalSubchapter II of chapter 475 of title 49, United States Code, is amended by adding at the end the following: 
 
47535.Authority of general aviation airports to restrict flights for purposes of implementing noise limitations 
(a)In generalNotwithstanding any other provision of this chapter, for purposes of implementing noise limitations, the owner or operator of a general aviation airport is authorized to restrict the number and type of aircraft operations for compensation or hire occurring at the airport, including flights originating or landing at the airport, and the dates and times of such operations. (b)Community inputIn exercising authority under subsection (a), an owner or operator of a general aviation airport shall take into account input received from individuals or entities in communities surrounding the airport. 
(c)Federal fundingNo Federal funds, including a grant under this chapter, may be withheld from, withdrawn from, or denied to a general aviation airport based solely on an exercise of authority by the owner or operator of the airport under subsection (a). (d)EmergenciesThe Secretary of Transportation may restrict the authority of an owner or operator of a general aviation airport under subsection (a) as necessary in the case of an emergency. 
(e)Definition of general aviation airportIn this section, the term general aviation airport has the meaning given such term in section 47102 of title 49, United States Code. . (b)AnalysisThe analysis for subchapter II of chapter 475 of title 49, United States Code, is amended by adding at the end the following: 
 
 
47535. Authority of general aviation airports to restrict flights for purposes of implementing noise limitations..  
 
